                                                              F I S H E R | T A U B E N F E L D LLP

                                                                                     225 Broadway, Suite 1700
                                                                                   New York, New York 10007
                                                                                           Main 212.571.0700
                                                                                            Fax 212.505.2001
                                                                                    www.fishertaubenfeld.com
 Writer’s direct dial: (212) 384-0258
 Writer’s email: michael@fishertaubenfeld.com
                                                                         February 26, 2020

 VIA ECF__________________
 Hon. Sarah L. Cave, U.S.M.J.
 United States District Court
 Southern District of New York
 500 Pearl Street, Courtroom 18A
 New York, NY 10007

                                    Re:     English v. Mastour Galleries, Inc. et al.
                                          Case No.: 18-cv-12161 (LTS) (SLC)

 Dear Judge Cave:

                 This firm represents Defendants in the above-captioned matter. Defendants
 respectfully request that the Court extend the deadline to submit the settlement agreement from
 February 26, 2020 until March 4, 2020. Plaintiff’s counsel has not advised whether he consents.
 The Court ordered the parties to revise the agreement to remove clauses that could not be approved
 by the Court. Defendants revised the agreement, and late Monday this week Plaintiff’s counsel
 identified certain clauses that he found problematic, which Defendants revised. The agreement is
 therefore ready for execution, but it may take a few days to do so. Defendants therefore
 respectfully request an additional week to execute the agreement and submit it to the Court for
 approval.

                       Thank you for your attention to the above.

                                                                Respectfully Submitted,

                                                                -----------/s/-----------
                                                                Michael Taubenfeld
Defendants' Letter-Motion to extend the parties' deadline to submit a revised settlement
agreement for approval (ECF No. 30) is GRANTED. The parties re directed to file their revised
settlement agreement by Wednesday, March 4, 2020. The Clerk of Court is respectfully directed to
close ECF No. 30.

SO-ORDERED 2/27/2020
